DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Vossen, US 20150298341 A1, teaches a method and system for stamping cardboard in such a way that the adjustment or setup for generating the correct punching pressure that delivers sound punching results is simplified. Vossen further teaches an intermediate or compensation region that is arranged adjacent to punching region and extends, in particular, between two caliber blocks arranged in the corner regions of the punching plate in the form of an intermediate zone. Due to the punching knives and the geometry of the blanks, an uneven pressure distribution results over the surface of the punching plate during the punching process, wherein this uneven pressure distribution can be adjusted, according to the invention, by means of additional caliber elements arranged in the compensation region.
Di Stefano et al., US 20080196474 A1, teaches a method and system for aligning and leveling a first workpiece to a second work piece wherein two or more fluid chambers disposed in fixed relation to each other, the chambers having a movable wall and one or more apertures for admitting or releasing fluid; fluid channels coupled to the one or more apertures that enable fluid to flow between at least two of the fluid 
Corcoran et al., US 20050061168 A1, teaches a platen die press and system includes a base and an opposing upper platen, one of the base or the upper platen being moveable relative to the other, the base having at least one lateral side, a retaining clip attached to the lateral side, wherein the first and second base extensions together with the base define a cavity, and wherein the grooves in the first and second base extensions are adapted for movement of a shuttle into and from the working area between the upper platen and the base. A shim extends the entire working area of the die press. The shim allows the user of the die press to make modifications to the cutting height of the die press as required, such as when the cutting pad or the die is worn, or when the cutting pad is replaced and a shim is necessary to make a proper cut.
The prior art of record do not teach or suggest, individually or in combination,  a system for compensating misalignments of a die for cutting cardboard of a die cutter, comprising: a processor configured to detect height-correcting elements in an image of a correction template for the die, and further configured to produce a digital file comprising a digital representation of detected height-correcting elements; and an optical device for projecting images configured to project the digital representation of the digital file on a pressure compensation plate of the die cutter.
The prior art of record do not teach or suggest, individually or in combination, a method for compensating misalignments of a die for cutting cardboard of a die cutter, comprising: digitally detecting height-correcting elements in an image of a correction template for the die; producing a digital representation of detected height-correcting .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ZHIPENG WANG/           Primary Examiner, Art Unit 2115